 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JON S. ALLIN, State Bar No. 155069
     Supervising Deputy Attorney General
 3   MATTHEW ROSS WILSON, State Bar No. 236309
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7313
 6    Fax: (916) 324-5205
      E-mail: Matthew.Wilson@doj.ca.gov
 7   Attorneys for Defendants
     Manes, Vue, Ballard, Mohr, and Munroe
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11

12

13   M.B. III, a minor, by and through his               2:17-cv-02395 WBS DB
     Guardian Ad Litem, TITICE BEVERLY,
14   individually and as Successor in Interest           STIPULATION TO CONTINUE
     and Personal Representative of the Estate of        SCHEDULING CONFERENCE;
15   MILTON BEVERLY, JR., et al.,                        [PROPOSED] ORDER

16                                         Plaintiffs,

17                  v.

18
     STATE OF CALIFORNIA, et al.,
19
                                         Defendants.
20
21

22         A scheduling conference in this case is currently set for November 19, 2018. (ECF No. 47.)

23   Under Federal Rule of Civil Procedure 16(b)(4) and Local Rule 143, the parties, through their

24   counsel of record, agree to and request a continuance of the scheduling conference to January 22,

25   2019, or a similar date convenient for the Court.

26         A scheduling order may be modified only upon a showing of good cause and by leave of

27   Court. Fed. R. Civ. P. 6(b)(1)(A), 16(b)(4); see, e.g., Johnson v. Mammoth Recreations, Inc., 975

28   F.2d 604, 609. In considering whether a party moving for a schedule modification has good
                                                    1
                                        Stipulation to Continue Scheduling Conference (2:17-cv-02395 WBS DB)
 1   cause, the Court primarily focuses on the diligence of the party seeking the modification.

 2   Johnson, 975 F.2d at 609 (citing Fed. R. Civ. P. 16 advisory committee’s notes of 1983

 3   amendment).

 4         This stipulation is based on the fact that, on October 16, 2018, the Court granted the

 5   Defendants’ motion to dismiss. (ECF No. 55.) All claims against the Defendants were dismissed.

 6   (Id.) Plaintiffs were given twenty days to file a fourth amended complaint if they could consistent

 7   with the Court’s order. (Id.) A fourth amended complaint has not yet been filed.

 8         A continuance of the scheduling conference would benefit both the parties and the Court in

 9   allowing sufficient time for a fourth amended complaint to be filed, for the Defendants to file

10   their responsive pleading, and to resolve any issues with the fourth amended complaint before

11   requiring that the parties set discovery and other case deadlines.

12         Based on the foregoing, the parties stipulate as follows: the scheduling conference currently

13   set for November 19, 2018, is to be continued to January 22, 2019, or a similar date convenient

14   for the Court. At least twenty-one calendar days before the scheduling conference is held, the

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                       2
                                         Stipulation to Continue Scheduling Conference (2:17-cv-02395 WBS DB)
 1   parties shall confer and attempt to agree upon a discovery plan. The parties shall submit to the

 2   Court a joint status report fourteen calendar days before the scheduling conference.

 3   Dated: October 30, 2018                               Respectfully submitted,
 4                                                         XAVIER BECERRA
                                                           Attorney General of California
 5                                                         JON S. ALLIN
                                                           Supervising Deputy Attorney General
 6
                                                           /s/ Matthew Ross Wilson
 7
                                                           MATTHEW ROSS WILSON
 8                                                         Deputy Attorney General
                                                           Attorneys for Defendants
 9                                                         Manes, Vue, Ballard, Mohr, and Munroe
10   SA2017306798
     33632297.docx
11
     Dated: October 30, 2018                               GLICKMAN & GLICKMAN
12                                                         A LAW CORPORATION
13
                                                           /s/ Nicole E. Hoikka (as authorized 10/30/18)
14

15                                                         STEVEN C. GLICKMAN
                                                           NICOLE E. HOIKKA
16                                                         Attorneys for Plaintiffs
17

18                                                 ORDER
19         Good cause appearing, the parties’ stipulation to continue the scheduling conference is
20   GRANTED. The scheduling conference currently set for November 19, 2018, is continued to
21   January 28, 2019 at 1:30 p.m. At least twenty-one calendar days before the scheduling
22   conference is held, the parties shall confer and attempt to agree upon a discovery plan. The parties
23   shall file with the Court a joint status report fourteen calendar no later than January 14, 2019.
24         IT IS SO ORDERED.
25   Dated: October 31, 2018
26
27

28
                                                       3
                                         Stipulation to Continue Scheduling Conference (2:17-cv-02395 WBS DB)
